201 Ga. App. 209 (1991)
411 S.E.2d 64
CHAFIN et al.
v.
WINN-DIXIE ATLANTA, INC.
A91A0808.
Court of Appeals of Georgia.
Decided September 3, 1991.
Reconsideration Denied September 17, 1991.
John L. Blandford, for appellants.
Fain, Major & Wiley, Gene A. Major, Bruce A. Maxwell, for appellee.
CARLEY, Judge.
Appellant-plaintiffs brought this action, seeking to recover for a slip-and-fall that occurred in appellee-defendant's grocery store. Appellee answered and, after discovery, moved for summary judgment. The trial court granted appellee's motion and appellant appeals.
The undisputed evidence shows that appellant, who allegedly slipped on rainwater that had dripped from shopping carts inside appellee's store, "knew of the rainy conditions. [The evidence also shows that appellee's] employees took reasonable steps to keep the rainwater mopped." Hagin v. Winn-Dixie Stores, 180 Ga. App. 303, 304 (348 SE2d 766) (1986). "It is not the duty of persons in control of such *210 buildings to keep a large force of moppers to remove the rain as fast as it collects. [Cit.]" Colbert v. Piggly Wiggly Southern, 175 Ga. App. 44, 45 (1) (332 SE2d 304) (1985).
Rodriguez v. Piggly Wiggly Southern, 185 Ga. App. 79, 80 (363 SE2d 291) (1987) and similar cases are distinguishable. In those cases, unlike here, a genuine issue of material fact remained as to whether the proprietor had exercised ordinary or reasonable care in the maintenance of the premises under the prevailing weather conditions. Colbert v. Piggly Wiggly Southern, supra at 46 (1). Being indistinguishable in all material respects, Hagin v. Winn-Dixie Stores, supra, is controlling and "[w]e find no error in the trial court's ruling." Hagin v. Winn-Dixie Stores, supra at 304.
Judgment affirmed. Banke, P. J., and Beasley, J., concur.